DETAILED ACTION
The amendment filed 1/25/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rodgers et al. (US 1014/0262503) who teach materials with a density higher than 11.5 g/cm3 for a momentum trap for use with a perforating gun (paragraph 71, where mass 382 may be tungsten or depleted uranium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4-9, 11-20, 23, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robey et al. (US 2017/0145798) in view of Rodgers et al. (US 2014/0262503).  Robey et al. disclose a perforating gun assembly for use in a wellbore, the perforating gun assembly comprising: a carrier gun body (110); a plurality of shaped charges (140, as in fig 9) supported within the carrier gun body; wherein each shaped charge includes: a case exterior (147), the case exterior including an outer surface, and an inner surface forming a cavity (fig 9); a liner (144) located within the cavity; explosive material (143) located within a gap between the inner surface of the case exterior and the liner; one or more momentum traps (130, or 139, as in fig 9, 10) positioned between one or more adjacent pairs of shaped charges (fig 9, 10); a charge holder (126) disposed within the carrier gun body, the charge holder supporting the plurality of shaped charges, wherein the charge holder includes openings for receiving the one or more momentum traps therein (openings at top and bottom of tube 126 where 130 is received); wherein the one or more momentum traps comprise a high-density material (paragraph 40, where steel has density of ~8g/cm3); wherein the one or more traps are positioned between the one or more adjacent shaped charges such that the adjacent shaped charges are partially or fully isolated from each other such that no direct linear path exists between the adjacent shaped charges (fig 9, 10); wherein the one or more momentum traps are positioned such that there is free space between the one or more momentum traps and the one or more adjacent shaped charges (150); wherein one of the one or more momentum traps is positioned closer to one shaped charge that the other shaped charge (fig 9, 10, as shown); wherein the perforating gun is positioned in a wellbore (fig 1); held in place with a conveyance (22); and wherein the one or more 3, although Robey et al. do teach that other materials than those explicitly taught could be used (paragraph 40).  
Rodgers et al. teach a perforating gun assembly and method of perforating, wherein one or more momentum traps (382, paragraph 71, multiple as in paragraph 70) positioned to remove and attenuate energy from the firing of a perforation gun comprising shaped charges, wherein the one or more momentum traps have a density of at least 11.5 g/cm3 (paragraph 71, where tungsten has a density of ~19.3 g/cm3 and depleted uranium has a density of ~19.1 g/cm3; note paragraph 71 as reciting that the mass “comprises” these materials is considered to include up to 100% of these materials as similarly afforded to instant application); wherein the one or more momentum traps include tungsten or uranium (paragraph 71).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the momentum traps of Rodgers et al. with the materials as taught by Brooks et al., since choosing from a finite number of identified, predictable solutions (for material for perforating gun shock attenuation and absorption) with a reasonable expectation of success is considered obvious to one of ordinary skill.

Claims 21-22, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robey et al. in view of Rodgers et al. as applied to claim 1 above, Dunaway et al. (US 2014/0182474).  Robey et al. and Rodgers et al. disclose all the limitations of these claims, as applied to claim 1 above, except for specifically disclosing the momentum traps include the specific elements of these claims.  Dunaway et al. disclose high density metals for components including platinum, gold, tungsten, uranium, tantalum, and/or palladium (paragraph 75).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the momentum traps of Robey et al., as modified by Rodgers et al., to include one of the materials as taught by Dunaway et al., since choosing from a finite number of identified, predictable solutions (for a high-density material) with a reasonable expectation of success is considered obvious to one of ordinary skill.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
2/10/2022